Citation Nr: 1420602	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a mood disorder (also claimed as PTSD and a mental condition).  In February 2012, the Veteran testified at a hearing before the undersigned.  

In April 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court granted the Veteran's appeal and remanded the claim for additional development in accordance with the Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination and opinion is necessary.  As stated in the October 2013 Joint Motion for Remand, the February 2013 VA examination contains internal inconsistencies making it inadequate to adjudicate the Veteran's claim.  While the VA examiner found that the Veteran met all of the DSM-IV criterion for a diagnosis of PTSD, the examiner determined that the Veteran did not suffer from PTSD because the Veteran's symptoms did not result in impairment of occupational and social functioning.  Such reasoning is unclear.  At the same time, later in the examination report, the examiner did in fact find that the Veteran's PTSD symptoms resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These inconsistencies should be addressed on a new VA examination. 

Moreover, the October 2013 Joint Motion for Remand directs that on new VA examination, it should be assumed that the Veteran's alleged military sexual trauma occurred as he has reported.  

The Board also finds that additional private treatment records might be available, as the February 2013 VA examiner noted the Veteran's report that he had received 20 years of private counseling from a Dr. Daly.  If those records are available, they should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran authorize the release of records from Dr. Daly.  Attempt to obtain those records.  If those records cannot be obtained, inform the Veteran and provide him with the opportunity to provide additional records in support of his claim. 

2.  After completion of the foregoing, schedule a VA evaluation to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file, and should note that review.  A thorough rationale should accompany any opinion reached.

Please note:  The examiner is directed to assume that the Veteran's alleged military sexual assault occurred as reported by the Veteran.

a)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the Veteran's military sexual trauma as he has reported is sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

b)  If the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include anxiety or depression, is related to the Veteran's military sexual assault.  Again, in offering the opinions, the examiner must acknowledge and comment on the lay evidence. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



